Citation Nr: 1646463	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1994 to April 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO) that increased the rating for low back disability to 20 percent, effective July 26, 2010.  The case was before the Board in November 2011, when it was remanded for a Travel Board hearing.  In February 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2014, the case was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of medical evidence is necessary to satisfy VA's duty to assist the Veteran.  The most recent VA examination to assess the severity of the low back disability was in August 2010.  At the February 2012 Board hearing, he testified that the disability has since worsened.  Given the length of the intervening period and the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Pursuant to the Board's April 2014 remand, he was scheduled for an April 17, 2015, orthopedic examination to assess the severity of his low back disability, but failed to report.  In June 2015, he informed VA that he missed the April 17, 2015, examination because he was traveling internationally, and did not receive notice of the examination; he indicated he would report if the examination was rescheduled.  In support of his statement, he submitted copies of flight reservations which show he was out of the country from April 1, 2015, to April 24, 2015.  The Board finds that good cause is shown for his failure to report for the April 2015 examination, and that it should be rescheduled.  See 38 C.F.R. §  3.655(a) (2015).  
Furthermore, the record shows that the Veteran receives ongoing treatment for his low back from a private provider and at VA facilities.  The most recent records of private treatment associated with the file are from May 2015 (Dr.L.V., family medical practice).  Records of all treatment the Veteran has received for his low back from Dr. L.V. since then must be sought on remand.  The most recent records of VA treatment/examination in the record are from January 2015 (reporting treatment at the Reading, Pennsylvania, community based outpatient clinic (CBOC) and Lebanon, Pennsylvania, VA medical center (VAMC)).  Records of all evaluations or treatment the Veteran has received for his low back disability during the evaluation period are pertinent evidence in the matter at hand, are constructively of record, and must be secured.

Notably, the Veteran sustained an intercurrent, job related, low back lifting injury, and was off from work as a result.  Any pathology/impairment that is identified as due to the postservice intercurrent injury cannot be considered in rating the service-connected back disability.  The medical evidence currently of record is inadequate to distinguish whether any current symptoms and pathology are attributable solely to the work-related intercurrent injury.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his low back disability since January 2015 and to provide the authorizations necessary for VA to secure any private records of such treatment (specifically including any existing from Dr. L.V.).  The AOJ should secure for the record complete outstanding (those not already associated with the record) clinical records from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.  

The AOJ should specifically secure for the record complete clinical records of all VA evaluations and/or treatment the Veteran has received for his low back since January 2015 (to include at the Reading CBOC and Lebanon VAMC).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2.  When the development sought above is completed, the AOJ should arrange for the Veteran to be examined by an orthopedist to assess the current severity of his service-connected low back disability.  The Veteran's record (to include this remand, and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  All pertinent findings should be described in detail.  The findings must include reports of range of motion studies and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The examiner should note whether or not there have been incapacitating episodes of disc disease (and if so, their frequency and duration); neurological symptoms (and if so their nature and severity); and whether the spine is ankylosed.  The examiner must also specifically opine whether any current low back pathology, symptoms, and/or impairment of function are attributable solely to intercurrent postservice injury.

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

